DECISION AND ORDER
Appellee, in its Petition for Rehearing filed .June 8, 1989, requests that this Court, strike the last fifteen lines from its Decision of April 21, 1989, for the reason that they appear to have been inadvertently added and are unnecessary to the Decision.
The panel finds that no response or oral argument is necessary. LRAP 40(a).
The Court has reviewed the cited portion of the Decision and agrees with Appellee's contention; NOW, THEREFORE,
*973IT IS HEREBY ORDERED that lines 22 through 26 of page two, and lines 1 through 10 of page three, be stricken from the text of the April 21, 1989 DECISION.
Dated this 30th day of August_, 1989.
[[Image here]]